Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is responsive to amendment field on 07/14/2022 and Attorney-Initiated Interview on 07/14/2022 and proposed Examiner’s Amendment Interview dated 07/18/2022 (please see the attached Interview Summary for more details). As directed by the amendment filed on 07/14/2022, claims 9, 25 and 26 have been amended. As such, claims 1-3, 5-9, 11, 13-26 are pending in the instant application.
The Applicant has amended claim 9 to correct minor informalities; as such, the previous claim objection is withdrawn.
The Applicant has amended claims 25 and 26 to clarify the claiming subject matter; as such, the previous claim rejection 112(a) and 112(d) are withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Melcher on 07/18/2022.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 07/14/2022):

 Claim 1. (Currently Amended) A breathing device in a form of jewelry consisting essentially of: 
an elongated tube having a length of 30 to 75 millimeters from a first end to a second end defining a central chamber having a uniform diameter of 3 to 6 millimeters throughout the length of the elongated tube; 
an opening on [[a]] the first end of the elongated tube constructed to be inserted into a user's mouth; an exit on [[a]] the second end of the elongated tube; and 
a securing structure connected to the elongated tube, the securing structure comprises a necklace or bracelet is configured to secure the elongated tube on the user as jewelry, 
wherein the length and the diameter of the elongated tube are being constructed to restrict an exhaled breath of a user to slow breathing of the user to a desired breathing rate.
Claim 5. (Canceled).
Claim 9. (Currently Amended) A method of slowing a user's breathing rate and wearing a breathing device as jewelry comprising: 
providing the breathing device comprising an elongated tube having a length of 30 to 75 millimeters from a first end to a second end defining a central chamber having a diameter of 3 to 6 millimeters throughout the length of the elongated tube, 
an opening on [[a]] the first end of the elongated tube configured to be inserted into a user's mouth, 
an exit on [[a] the second end of the elongated tube, and 
a securing structure connected to the elongated tube, wherein the length and the diameter of the elongated tube are being constructed to restrict an exhaled breath of a user to slow breathing of the user to a desired rate, and 
the securing structure comprises a necklace or bracelet configured to secure the elongated tube on the user as jewelry; 
wearing the breathing device as jewelry by the user; 
inserting the first end of the elongated tube into a user's mouth; and 
exhaling by the user through the opening, the central chamber and the exit by the user to slow the user's breathing rate.
Claim 13. (Canceled)

Allowable Subject Matter
Claims 1-3, 6-9, 11, 14-26 are  allowed.

The following is an examiner’s statement of reasons for allowance:
	The amended claim 1 now specifically required the central chamber has a uniform diameter of 3 to 6  millimeters throughout the length of the elongated tube which from the first end to the second end and the length and the uniform diameter of the elongated tube are constructed to restrict an exhaled breath of a user to slow breathing of the user. These amended limitation overcome the closest prior art of the record/ the disclosure of prior arts used in the previous rejection. For instance, Zlupko elongated tube does not have a uniform central chamber having a diameter 3 to 6 millimeters throughout the entire length of the elongated tube which is from a first end to a second end. Instead, Zlupko’s central chamber have varies diameter. Although Wilhide discloses a uniform central chamber of the elongated tube, Wilhide does not disclosure that the specific length of 30-75 millimeters and the specific diameter of 3 to 6 millimeters of the elongated tube is constructed to slow the breathing of the user. Instead, Wilhide’s exit with varies diameters (Fig. 3: aperture A2, A3 and A4) is the feature that slow the breathing of the user.
In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
	Independent claim 9 is allowed for the similar reasons as stated in claim 1.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785